Exhibit 10.1

AMENDMENT NO. 1

AMENDMENT NO. 1, dated as of November 1, 2012 (this “Agreement”), to the Credit
Agreement dated as of September 7, 2012 (the “Credit Agreement”), among D.R.
HORTON, INC., a Delaware corporation (the “Borrower”), THE ROYAL BANK OF
SCOTLAND plc, as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”), and the Lenders party thereto. Capitalized terms used
and not otherwise defined herein shall have the meanings assigned to them in the
Credit Agreement.

WHEREAS, concurrently herewith, the Borrower, the Administrative Agent and the
Additional Lenders are executing and delivering a Commitment and Acceptance,
pursuant to which the Additional Lenders accept Revolving Credit Commitments in
the aggregate amount of $500,000,000 (the “Additional Commitments);

WHEREAS, in connection with the Additional Commitments, The Royal Bank of
Scotland plc desires to reduce its Revolving Credit Commitment to $100,000,000
(the “RBS Reduction”);

WHEREAS, after giving effect to the Additional Commitments and the RBS
Reduction, the aggregate amount of outstanding Revolving Credit Commitments
under the Credit Agreement will be $600,000,000;

WHEREAS, the Borrower has also requested that the Aggregate Revolving Credit
Facility Limit be increased to $1,000,000,000 (the “Facilities Increase”); and

WHEREAS, RBS Securities Inc. is acting as the sole lead arranger and bookrunner
(in such capacity, the “Sole Lead Arranger”) and the Additional Lenders are
acting as co-arrangers (each a “Co-Arranger” and together the “Co-Arrangers”) in
connection with the Additional Commitments and the Facility Increase
contemplated hereby;

NOW, THEREFORE, in consideration of the premises and covenants contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:

Section 1. Amendment.

(a) The definition of “Aggregate Revolving Credit Limit” in the Credit Agreement
is hereby amended to replace “$500,000,000” with “$1,000,000,000”.

(b) Section 10.6(b) of the Credit Agreement is hereby amended to include the
words “, the Arranger” after the first instance of the words “each Lender”.

(c) The Revolving Credit Commitment of the The Royal Bank of Scotland plc is
hereby reduced to $100,000,000 and Schedule 1 to the Credit Agreement is hereby
replaced with Schedule 1 hereto.



--------------------------------------------------------------------------------

Section 2. Representations and Warranties. The Loan Parties represent and
warrant as of the date hereof and the Facilities Increase Date (before and after
giving effect to the Facilities Increase) that:

(a) the representations and warranties contained in Article VI of the Credit
Agreement are true and correct in all material respects on the date hereof and
the Facilities Increase Date, except to the extent any such representation and
warranty is stated to relate solely to an earlier date, in which case such
representation and warranty shall have been true and correct in all material
respects on and as of such earlier date; and

(b) no Unmatured Default or Default exists or would exist after giving effect to
the Facilities Increase.

Section 3. Conditions to Effectiveness. This Agreement and the Additional
Commitments shall become effective and all conditions set forth in Section 2.18
of the Credit Agreement shall be deemed satisfied, on the date (the “Facilities
Increase Date”) on which each of the following conditions is satisfied or
waived:

(a) Certain Documents. The Administrative Agent shall have received on or prior
to the Facilities Increase Date each of the following, each dated the Facilities
Increase Date unless otherwise indicated or agreed to by the Administrative
Agent and each in form and substance satisfactory to the Administrative Agent:

(i) this Agreement executed by the Required Lenders (before giving effect to the
Facility Increase contemplated hereby), the Loan Parties and the Administrative
Agent;

(ii) substantially concurrent with the effectiveness of this Agreement, the
executed Commitment and Acceptance for Revolving Credit Commitments referred to
in the first recital above;

(iii) certified copies of resolutions of the board of directors of each Loan
Party approving the execution, delivery and performance of this Agreement and
the other documents to be executed in connection herewith;

(iv) the articles of incorporation, by-laws, certificate of good standing,
incumbency certificate and officer’s certificate of the Borrower described in
Section 5.1(i), (ii) and (iii) of the Credit Agreement;

(v) a bring-down certificate of each other Loan Party confirming the
certificates and the attachments thereto described in Section 5.1(iv), (v) and
(vi) and delivered on the Closing Date remain true and correct as if made and
delivered on the Facilities Increase Date;

 

-2-



--------------------------------------------------------------------------------

(vi) a certificate of a Responsible Officer of the Borrower to the effect that
each of the conditions set forth in Section 2.18 of the Credit Agreement and
this Section 3 are satisfied; and

(vii) opinions of the Borrower’s internal and external counsel substantially
similar to the opinions delivered on the Closing Date pursuant to
Section 5.1(ix) of the Credit Agreement, in form and substance reasonably
satisfactory to the Administrative Agent.

(b) Fees and Expenses Paid. There shall have been paid to the Administrative
Agent, for the account of the Administrative Agent and the Lenders (including
any Additional Lender), as applicable, all fees and expenses (including
reasonable fees and expenses of one counsel to the Administrative Agent) due and
payable on or before the Facilities Increase Date and, in the case of expenses,
invoiced at least two Business Days prior to the Facilities Increase Date.

Section 4. Expenses; Indemnification. The Borrower confirms that Section 10.6 of
the Credit Agreement applies to this Agreement and the transactions contemplated
hereby for the benefit of the Administrative Agent and the Sole Lead Arranger.

Section 5. Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, but all
of which when taken together shall constitute a single instrument. Delivery of
an executed counterpart of a signature page of this Agreement by facsimile
transmission or by email in Adobe “.pdf” format shall be effective as delivery
of a manually executed counterpart hereof.

Section 6. Applicable Law. THIS AGREEMENT SHALL BE GOVERNED BY, CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

Section 7. Headings. The headings of this Agreement are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

Section 8. Effect of Agreement. Except as expressly set forth herein, this
Agreement shall not alter, modify, amend or in any way affect any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other provision of the Credit Agreement or any other Loan
Document, all of which are ratified and affirmed in all respects and shall
continue in full force and effect. As of the Facilities Increase Date, each
reference in the Credit Agreement to “this Agreement,” “hereunder,” “hereof,”
“herein,” or words of like import, and each reference in the other Loan
Documents to the Credit Agreement (including, without limitation, by means of
words like “thereunder,” “thereof” and words of like import), shall mean and be
a reference to the Credit Agreement as amended hereby, and this Agreement and
the Credit Agreement shall be read together and construed as a single
instrument. This Agreement shall constitute a Loan Document.

 

-3-



--------------------------------------------------------------------------------

Section 9. Acknowledgement and Affirmation. Each of the Borrower and each
Guarantor hereby (i) expressly acknowledges the terms of the Credit Agreement as
amended hereby, (ii) ratifies and affirms after giving effect to this Agreement
and the Additional Commitments its obligations under the Loan Documents
(including Guaranty Agreements (as defined in the Credit Agreement)) executed by
the Borrower and/or such Guarantor and (iii) after giving effect to this
Agreement and the Additional Commitments, acknowledges renews and extends its
continued liability under all such Loan Documents and agrees such Loan Documents
remain in full force and effect.

[signature pages follow]

 

-4-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

D.R. HORTON, INC.

By:

 

/s/ BILL W. WHEAT

  Name: Bill Wheat   Title: Executive Vice President and Chief Financial Officer
C. RICHARD DOBSON BUILDERS, INC. CH INVESTMENTS OF TEXAS, INC. CHI CONSTRUCTION
COMPANY CHTEX OF TEXAS, INC. CONTINENTAL HOMES, INC. CONTINENTAL RESIDENTIAL,
INC. D.R. HORTON BAY, INC. D.R. HORTON CRUCES CONSTRUCTION, INC. D.R. HORTON,
INC. - BIRMINGHAM D.R. HORTON, INC. - CHICAGO D.R. HORTON, INC. - DIETZ-CRANE
D.R. HORTON, INC. - FRESNO D.R. HORTON, INC. - GREENSBORO D.R. HORTON, INC. -
GULF COAST D.R. HORTON, INC. - HUNTSVILLE D.R. HORTON, INC. - JACKSONVILLE D.R.
HORTON, INC. - LOUISVILLE D.R. HORTON, INC. - MINNESOTA D.R. HORTON, INC. - NEW
JERSEY D.R. HORTON, INC. - PORTLAND D.R. HORTON, INC. - SACRAMENTO D.R. HORTON,
INC. - TORREY D.R. HORTON LA NORTH, INC.
D.R. HORTON LOS ANGELES HOLDING COMPANY, INC. D.R. HORTON MATERIALS, INC. D.R.
HORTON YEN, INC. DRH CAMBRIDGE HOMES, INC. DRH CONSTRUCTION, INC. D.R. HORTON,
INC- HUTSVILLE DRH REGREM XIV, INC. DRH REG REM XV, INC. DRH REG REM XVI, INC.
DRH REGREM XVII, INC. DRH REG REM XVIII, INC. DRH REG REM XIX, INC. DRH REG REM
XX, INC.



--------------------------------------------------------------------------------

 

DRH REGREM XXI, INC.

 

DRH REGREM XXII, INC.

 

DRH REGREM XXIII, INC.

 

DRH REGREM XXIV, INC.

 

DRH REGREM XXV, INC.

 

DRH SOUTHWEST CONSTRUCTION, INC.

 

DRH TUCSON CONSTRUCTION, INC.

 

KDB HOMES, INC.

 

MEADOWS I, LTD.

 

MEADOWS II, LTD.

 

MEADOWS VIII, LTD.

 

MEADOWS IX, INC.

 

MEADOWS X, INC.

 

MELMORT CO.

 

MELODY HOMES, INC.

 

SCHULER HOMES OF CALIFORNIA, INC.

 

SCHULER HOMES OF OREGON, INC.

 

SCHULER HOMES OF WASHINGTON, INC.

 

SCHULER MORTGAGE, INC.

 

SCHULER REALTY HAWAII, INC.

 

SHLR OF CALIFORNIA, INC.

 

SHLR OF COLORADO, INC.

 

SHLR OF NEVADA, INC.

 

SHLR OF UTAH, INC.

 

SHLR OF WASHINGTON, INC.

 

VERTICAL CONSTRUCTION CORPORATION

 

WESTERN PACIFIC FUNDING, INC.

 

WESTERN PACIFIC HOUSING, INC.

 

WESTERN PACIFIC HOUSING MANAGEMENT, INC.

    

By:

   /s/ BILL W. WHEAT         Name: Bill W. Wheat         Title: Executive Vice
President and Chief Financial Officer     

THE ROYAL BANK OF SCOTLAND PLC,

as Administrative Agent, Issuing Bank and Lender

    

By:

   /s/ COLLIN DAWSON         Name: Collin Dawson         Title: Authorized
Signatory



--------------------------------------------------------------------------------

SCHEDULE 1

LENDERS AND COMMITMENTS

 

Lender    Revolving Credit Commitments  

The Royal Bank of Scotland plc

   $ 100,000,000   

Citibank N.A.

   $ 100,000,000   

Deutsche Bank Trust Company Americas

   $ 100,000,000   

JPMorgan Chase Bank, N.A.

   $ 100,000,000   

UBS AG, Stamford Branch

   $ 100,000,000   

Wells Fargo Bank, National Association

   $ 100,000,000   

TOTAL

   $ 600,000,000   